EXHIBIT 10.1
 
RIGHTNOW TECHNOLOGIES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this _____
day of _____, _____, by and between RightNow Technologies, Inc., a Delaware
corporation (the “Company”) and _______________ (“Participant”), a non-employee
member of the Company’s Board of Directors (the “Board”).
 
1. Award.  The Company hereby grants to Participant a restricted stock unit
award covering  _____ shares (the “Shares”) of Common Stock, par value $0.001
per share, of the Company according to the terms and conditions set forth herein
and in the RightNow Technologies 2004 Equity Incentive Plan (the “Plan”).  Each
restricted stock unit (a “Unit”) represents the right to receive one Share,
subject to the vesting requirements of this Agreement and the terms of the
Plan.  The Units are granted under Section 6(c) of the Plan.  A copy of the Plan
will be furnished upon request of Participant.
 
2. Vesting.  Except as otherwise provided in this Agreement, the Units shall
vest in accordance with the following schedule:
 
On or after each of
the following dates
 
Number of Units
Vested
                                   

3. Restrictions on Transfer.  The Units may not be sold, assigned, transferred
or pledged, other than by will or the laws of descent and distribution, and any
such attempted transfer shall be void.
 
4. Forfeiture; Early Vesting.  If Participant’s Board service terminates prior
to vesting of the Units pursuant to Section 2 or Section 4 hereof, all of
Participant’s rights to all of the unvested Units shall be immediately and
irrevocably forfeited, except that if Participant’s Board service terminates by
reason of a Change in Control, all Units granted hereunder shall vest as of such
event.  Upon forfeiture, Participant will no longer have any rights relating to
the unvested Units.
 
For purposes of this Agreement, the following terms shall have the definitions
set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 (a)           “Change in Control” shall mean a change in ownership or control
of the Company effected through any of the following transactions:
 
(i)           a merger, consolidation or other reorganization unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction;
 
(ii)           the sale, transfer or other disposition of all or substantially
all of the Company’s assets;
 
(iii)           the acquisition, directly or indirectly by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders; or
 
(iv)           a change in the composition of the Board over a period of 36
consecutive months or less such that a majority of the directors ceases, by
reason of one or more contested elections for directorship, to be comprised of
individuals who either (i) have been directors continuously since the beginning
of such period or (ii) have been elected or nominated for election as directors
during such period by at least a majority of the directors described in clause
(i) who were still in office at the time the Board approved such election or
nomination.
 
(c)           Following a Change in Control, “Company” shall refer to the
successor corporation in the transaction.
 
(d)           “Continuing Director” shall mean any person who is a member of the
Board, while such a person is a member of the Board, who is not an Acquiring
Person (as hereinafter defined) or an Affiliate or Associate (as hereinafter
defined) of an Acquiring Person, or a representative of an Acquiring Person or
of any such Affiliate or Associate, and who (A) was a member of the Board on the
date of this Agreement or (B) subsequently becomes a member of the Board, if
such person's initial nomination for election or initial election to the Board
is recommended or approved by a majority of the Continuing Directors.
 
(e)           “Acquiring Person” shall mean any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) who or which, together with all
Affiliates and Associates of such person, is the "beneficial owner" (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding securities, but shall not include the Company,
any subsidiary of the Company; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.
 
 
Page 2

--------------------------------------------------------------------------------

 
5. Miscellaneous.
 
(a) Issuance of Shares.  As soon as administratively practicable following the
Participant’s vesting date under Section 2 or Section 4 hereof, as applicable,
and the Participant’s satisfaction of any required tax withholding obligations
(but in no event later than 60 days following the vesting date), the Company
shall cause to be issued and delivered to the Participant a certificate or
certificates evidencing Shares registered in the name of the Participant (or in
the name of the Participant’s legal representatives, beneficiaries or heirs, as
the case may be) or to instruct the Company’s transfer agent to electronically
deliver such shares to the respective Participant.  The number of Shares issued
shall equal the number of Units vested, reduced as necessary to cover applicable
withholding obligations in accordance with Section 5(c) hereof.  If it is
administratively impracticable to issue Shares within the time frame described
above because issuances of Shares are prohibited or restricted pursuant to the
policies of the Company that are reasonably designed to ensure compliance with
applicable securities laws or stock exchange rules, then such issuance shall be
delayed until such prohibitions or restrictions lapse.
 
(b) Rights as Shareholder.  Units are not actual Shares, but rather, represent a
right to receive Shares according to the terms and conditions set forth herein
and the terms of the Plan.  Accordingly, the issuance of a Unit shall not
entitle the Participant to any of the rights or benefits generally accorded to
stockholders unless and until a Share is actually issued under Section 5(a)
hereof.
 
(c) Taxes.  You acknowledge that you will consult with your personal tax advisor
regarding the applicable federal, state, local or foreign tax consequences that
arise in connection with this Agreement.  In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you, if
and to the extent required by applicable law.
 
(d) Subject to Plan.  This Award is subject to the terms and conditions of the
Plan, but the terms of the Plan shall not be considered an enlargement of any
benefits under this Agreement.  In addition, this Award is subject to the rules
and regulations promulgated pursuant to the Plan, now or hereafter in effect.  A
copy of the Plan will be furnished upon request of the Participant.
 
(e) No Right to Continued Service.  This Agreement shall not confer on the
Participant any right with respect to continuance of service to the Company, nor
will it interfere in any way with the right of the Company to terminate such
service at any time.
 
(f) Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware.
 
(g) Severability.  If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any
 
 
Page 3

--------------------------------------------------------------------------------

 
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan or the Agreement, such provision
shall be stricken as to such jurisdiction or the Agreement, and the remainder of
the Agreement shall remain in full force and effect.
 
(h) No Trust or Fund Created.  Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person.
 
(i) Section 409A Provisions.  The payment of Shares under this Agreement are
intended to be exempt from the application of section 409A of the Internal
Revenue Code, as amended (“Section 409A”) by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4).  Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under section 409A of the Internal Revenue Code, as amended
(“Section 409A”) and applicable guidance thereunder is otherwise payable or
distributable to the Participant under the Plan or this Agreement solely by
reason of the occurrence of a Change in Control or separation from service, such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control or separation from
service meet the definition of a change in ownership or control or separation
from service, as the case may be, in Section 409A(a)(2)(A) of the Code and
applicable final regulations, or (ii) the payment or distribution of such amount
or benefit would be exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise (including, but not limited to, a
payment made pursuant to an involuntary separation arrangement that is exempt
from Section 409A under the “short-term deferral” exception).  Any payment or
distribution that otherwise would be made to a Participant who is a specified
employee as defined in Section 409A(a)(2)(B) of the Code on account of
separation from service may not be made before the date which is six months
after the date of the specified employee’s separation from service unless the
payment or distribution is exempt from the application of Section 409A by reason
of the short term deferral exemption or otherwise.
 
(j) Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
 
 
 
 
 
Page 4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.
 
 

 
RIGHTNOW TECHNOLOGIES, INC.
      By: __________________________  
Greg Gianforte,
Chief Executive Officer
         
PARTICIPANT
      _____________________________   Print Name: ____________________        

 
 
 
 
 
 Page 5

--------------------------------------------------------------------------------